 In theMatterof DON JUAN Co., INC.,ANDDONJUAN,INC.andUNITEDPACKINGHOUSEWORKERS OFAMERICA,CIO,DISTRICT 6Case No. 2-C-533.Decided August 27, 1948DECISIONANDORDEROn September 9, 1947, Trial Examiner. Isadore Greenberg issued hisIntermediate Report in the above-entitled proceeding? finding thatthe Respondent Don Juan Co., Inc., had engaged in, and was engagingin, certain unfair labor practices, in violation of Section 8 (1) and (3)of the Act,2 and recommending that it cease and desist therefrom andtake certain affirmative action; as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent Don Juan, Inc., was not an employer of the em-ployees here in question within the meaning of the Act and recoin-mended dismissal of the complaint as to this Respondent.The TrialExaminer further found that the Respondent Don Juan Co., Inc., didnot commit unfair labor practices by failing to reinstate employeesHolmes, Wilkinson, and Waclaveski after a general lay-off, and he-dismissed the complaint as to employee Mosco, who did not appear at;the hearing.Thereafter, counsel for the Board and counsel for theRespondent each filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-manpanel consisting of the undersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The1At the hearing,the Tiial Examiner,without objection,granted a motion made by HairGoods,Toiletries and Accessories Workeis Union,No. 21906, AFL,herein called the AFL, tointervene in the present proceeding,insofar as its interest therein would appear.Thecharging Union,herein called the CIO,did not enter an appearance.2The piovisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated,are continued in Section 8 (a) (1) and8 (a) (3) of the Act, as amended by the Labor Management Relations Act, 1947.*Houston, Murdock, andGray.79 N. L.R. B., No. 20.154 DON JUAN CO., INC.155rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions and additions notedbelow.1.Counsel for the Board excepted to the finding of the Trial Exam-iner that Don Juan, Inc., is not an employer of the employees hereinvolved within the meaning of the Act.He contended at the hearingand in his brief that Don Juan, Inc., is such an employer, and thatits control of the labor policies of Don Juan Co., Inc., was inherentin the nature of the organization of the two corporations.The recordshows that the business in which Don Juan Co., Inc., was engaged-themanufacture and sale of cosmetics under the trade-mark "Don Juan"-was originally carried on by Don Juan, Inc.The right of Don JuanCo., Inc., to the use of its formulas and trade-marks, and the rightto its very name,' are derived from a contract, for a term of 15 years,between it and-Don Juan, Inc.The premises occupied by Don JuanCo., Inc., are provided by Don Juan, Inc., pursuant to an oral agree-ment between both companies.W. D. Baker and F. D. Crosby each,owns 50 percent of the stock of Don Juan, Inc.Baker, Crosby, theirimmediate families, and Don Juan, Inc., own 2,720 shares of the totalof 3,930 shares in Don Juan Co., Inc.; the remaining 1,210 shares aredivided among 9 shareholders.At the time of the unfair labor prac-tices alleged in the complaint, Crosby was general manager, secretary,and treasurer of both corporations, and Baker was president of both.Baker and Crosby constituted a majority of the directors in each cor-poration.Don Juan Co., Inc., owes $76,437 to Don Juan, Inc., andtotal of $149,937 to Crosby as an individual and to corporations whichBaker and lie control.Under all these circumstances it is" apparentthat both corporations are engaged in a single enterprise conducted bythe same 2 individuals.The affairs of Don Juan, Inc., are so iiiter-related and intertwined with those of Don Juan Co., Inc., as to makeit an essential party to this proceeding.4Accordingly, we find, con-trary to the Trial Examiner, that Don Juan, Inc., is an employer ofthe employees involved herein within the meaning of the Act and thatDon Juan, Inc., and Don Juan Co., Inc., are jointly and severally re-sponsible for the unfair labor practices involved in this proceeding.2.The Trial-Examiner found, and we agree, that the Respondentsdiscriminatorily discharged employees Ramona Wilkinson and PennyHolmes.The Respondents take exception to this finding.They con-3By the terms of the contract, Don Juan Co ,_Inc., agrees to change itsname in the eventof termination of the contract for any'reason whatsoever4Federal EngineeringCo., Inc,153 F. (2d) 233;Matter ofOttenheimer Bros.,Inc., 67N. L. R B 78. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend that these two employees were justifiablydischargedpursuant tothe terms of their alleged union-shopcontract with the AFL.Theyargue furtherthat if thereis any doubt regarding the constructionof the language in the contract,the relevant provisions of which areset forth in the Intermediate Report, the interpretationby the contract-ing parties that the contract justified thedischarges of Wilkinson andHolmes must prevail.We are persuaded,as was the Trial Examiner,that the contract doesnot by its terms require membershipin the Unionas a condition ofemployment,and that it does not, therefore,justify the discharges.The contract on that score is ambiguous in our opinion.It is estab-lished, moreover,thatunion-security provisions relied upon in justi-fication for discharges must be expressed in clear and unmistakablelanguage.There is no such obvious language in this contract,and theinterpretation of the parties is not a substitute therefor."Accord-ingly, we will order that Ramona Wilkinson be reinstated and madewhole for her loss of wages from the date of her discharge on October9, 1946, to the date of her reinstatement;and that Penny Holmes, whohas secured other employment and does not desire reinstatement, bemade whole for her loss of wages from the date of her discharge onOctober 9, 1946, to the date on which she secured her other employ-ment.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Don Juan Co.,Inc., and Don Juan, Inc., New York City, and their officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membership in United Pack-inghouse Workers of America, CIO, District 6, or-in any other labororganization of their employees, and from encouraging membershipin Hair Goods, Toiletries and Accessories Workers Union, No. 21906,AFL, or in any other labor organization of their employees, by dis-criminatorily discharging or in any other manner discriminating in-regard to the hire or tenure of employment or any term or condition ofemployment of any of their employees.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ramona Wilkinson immediate and full reinstatementto her former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges;5Matter of Iron Fireman Manufacturing Company,69 N. L. R. B. 19. DON JUAN CO., INC.157(b)Make whole Ramona Wilkinson for any loss of pay she mayhave suffered by reason of the Respondents' discriminatory dischargeon October 9, 1946, by paying her a sum of money equal to the amountshe would normally have earned as wages from October 9, 1946, tothe date of the Respondents' offer of reinstatement, less her net earn-ings during said period ;(c)Make whole Penny Holmes for any loss of pay she may havesuffered by reason of the Respondents' discriminatory discharge onOctober 9, 1946, by paying her a sum of money equal to the amountshe would normally have earned as wages from October 9, 1946, tothe date on which she obtained the employment in which she wasengaged at the time of the hearing;(d)Post at their plant at New York City copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondents' representative, be postedby the Respondents immediately upon receipt thereof, and main-tained by them for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or coveredby any other material;(e)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint that theRespondents committed unfair labor practices by laying off RamonaWilkinson, Margarta Caban Waclaveski, Penny Holmes, and MargaretMosco on or about July 12, 1946, or by thereafter failing to reinstatethem on or about August 22, 1946, be, and they hereby are, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED PACKINGHOUSEWORKERS OF AMERICA, CIO, DISTRICT 6, or in any other labororganization of our employees or encourage membership in HAIRGOODS, TOILETRIES AND ACCESSORIES WORKERS UNION, No. 21906,6 In the event that this Order is enforced by a decree of a Circuit Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER" the words, "A DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL, or in any other labor organization of our employees, bydischarging or in any other manner discriminating in regard tothe hire or tenure of employment or any term or condition of em-ployment of any of our employees.WE WILL OFFER to Ramona Wilkinson full and immediate rein-statement to her former or a substantially equivalent position4without prejudice to any seniority or other rights and privilegespreviously enjoyed, and makeRamonaWilkinsonandPenny Holmeswhole for any loss of pay suffered as a result of their discrimina-tory discharge.All our employees are free to become or remain members of theabove-named unions or any other labor organization.DON JUAN CO., Ixc.,Employer.Dated--------------------------By-------------------------(Representative)(Title)DON JUAN, INC.,Employer.{By--=-----------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.--INTERMEDIATE REPORTMr GeorgeTgiritz,for the Board.Friedman&Friedman,byMr. William K. Friedman,of New York, N. Y, for therespondents.Messrs. Arnold CohenandJesse Greenwald,ofNew York, N. Y., for theA. F. of L.1STATEMENT-OF THE CASEUpon a first amended charge filed on April7,1947, by UnitedPackinghouseWorkers of America, CIO, Districtherein called the CIO,the National LaborRelations Board, herein called the Board, by its Regional Director for the SecondRegion(New York, New York), issued a complaint dated April 9, 1947, againstDon Juan Co.,Inc., and Don Juan, Inc.,of New York,New York,herein called therespondents, alleging that the respondents had engaged in and were engaging inunfair labor practices within the meaning of Section 8(1) and(3), and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, herein calledthe At. Copies of the complaint, together with notices of hearing thereon, wereduly served upon the respondents,the CIO,and the A. F. of L.1At the hearing,the Trial Examiner,without objection,granted a motion made by HairGoods,Toiletries and Accessories Workers Union,No. 21906(A. F. of L),herein calledthe A.F. of L., to intervene in the present proceeding,insofar as its interest therein wouldappear.The charging Union, herein called the CIO, did not enter an appearance. DON JUAN CO., INC.159With respect to the unfair labor practices, the complaint alleged in substancethat in violation of Section 8 (1) and (3) of the Act, the respondents, on July12, 1946, laid off employees Margarta Caban Waclaveski, Margaret Mosco, PennyHolmes, and Ramona Wilkinson, and on October 10, 1946, discharged PennyHolmes and Ramona Wilkinson, and thereafter refused to reinstatethem,becausethey joined and assisted the CIO, or refused to join or assist the A. F. of L. Intheir answer, duly filed, the respondents, in addition to denying the allegationsof the complaint, alleged that the complaint was "totally deficient" because of"a misjoinder of parties," and demanded that it should thereforebe dismissed.Pursuant to notice, a hearing was held at New York, New York, on June 16, 19,20, and 25, 1947, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner. The Board, the respondents, and the A. F. of L. wererepresented by counsel, the latter also being represented by its president.Fullopportunity to be beard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues, was afforded all parties.At the opening of the hearing, the undersigned reserved ruling on a motionof counsel for the respondents to dismiss the complaint on the ground of mis-joinder of parties.The motion was thereafter denied, with leave to renew it atthe close of the Board's case.At the close of the Board's case, counsel for therespondents moved to dismiss the complaint on the following grounds : 1. be-cause of a failure of proof ; 2. because, as the respondents contend, the Boardhaving decided the issue of the alleged discriminatory lay-offs in favor of therespondents, in a previous representation hearing, that issue isres judicata 2The motion was denied. At the close of the hearing, counsel for the respondentsrenewed the motion to dismiss on all the grounds previously urged,, and theundersigned reserved ruling thereon.As to the respondents' contention that thecomplaint-is defective because of a "misjoinder of parties," the facts are asfollows :The respondent Don Juan, Inc., owns certain formulae for the manufacture ofcosmetics and perfumes, and has the exclusive right to the use of the name andtrade mark "Don Juan" in connection with the sale of such products. It licensesDon Juan Co., Inc., to manufacture and sell such products under the said for-mulae and name in return for a percentage of the net sales. The record showsthat pursuant to the aforesaid agreement, Don Juan Co., Inc., operates a factoryfor the manufacture of cosmetics and perfumes, in which it employed the in-dividuals named in the complaint.Francis D. Crosby is president and generallmanager of both the aforesaid corporations.All of the stock of Don Juan, Inc.,is owned (in equal shares) by Crosby and. W. D. Baker. Of the 3.930 outstand-ing shares of stock of Don Juan Co., Inc, Crosby owns 530 shares ; Baker owns 540shares ; and Don Juan, Inc., owns 1320 shares.'Don Juan Co. Inc.,is in-debted to Don Juan, Inc.. in the sum of approximately $76,000. Though it istrue that the two corporations have a common president and general manager,that Crosby and Baker are the controlling stockholders of both, and that DonJuan Co., Inc., is indebted to Don Juan, Inc., the fact remains that the twocorporations are separate and distinct legal entities.There is no evidence thatDon Juan, Inc., exerts any control over the labor policies of Don Juan Co.,Inc., or in any other way has the relationship of employer to the employees hereininvolvedUnder the circumstances, the undersigned is convinced, and finds, thatDon Juan, Inc, is not an employer of the employees here involved. within themeaning of the Act. Consequently, the motion to dismiss the complaint isThe above contention is discussed below in the section of this report entitled, "Theunfair labor practices.'3The rest of the Don Juan Co , Inc., stock is owned by a number of smaller stockholders,none owning more than 180 shares. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted insofar as the respondent Don Juan, Inc., is concerned. Counsel for therespondents argues that the complaint must be dismissedin its entiretybecauseit alleges thatbothrespondents are employers, and engaged in unfair labor prac-tices.The undersigned finds no merit in this argument. Since, as is hereinafterdiscussed, the undersigned is persuaded that there was a failure of proof onlywith respect to Don Juan, Inc., the motion to dismiss the complaint as to DonJuan Co., Inc., is hereby denied.A motion by counsel for the respondents, made at the close of the hearing, todismiss the complaint insofar as it alleges the discriminatory lay-off of andrefusal of reinstatement to Margaret Mosco, was granted'A motion of counselfor the Board, likewise made at the close of the hearing, to conform the pleadingsto the proof in regard to minor variances such as dates, spelling, and the like,was granted without objectionThe parties were afforded opportunity to present oral argument to the under-signed at the close of the hearing, and thereafter to submit briefs and proposedfindings of fact and conclusions of law.Oral argument was presented by counselfor the Board and the respondentsNone of the parties submitted briefs orproposed findings of fact or conclusions of lawUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT DON JUAN CO., INC.'The respondent Don Juan Co., Inc., is a Delaware corporation, having itsprincipal office and place of business in the City of New York, New York, whereit is engaged in the manufacture and sale of cosmetics and perfumes.Duringthe year 1946, the respondent purchased for use in the operation of its plant inNew York, New York, materials consisting of talc, perfume oils, and othermaterials, valued at in excess of $600,000, approximately 50 percent of which wasshipped to it from points outside the State of New York.During the same year,the respondent produced finished products at its aforesaid plant valued at inexcess of $1,000,000, approximately 90 percent of which was sold and shipped topurchasers outside the State of New York. The undersigned finds that therespondent, Don Juan Co., Inc., is engaged in commerce within the meaning ofthe Act.''Mosco did not appear at the hearing to testify in response to a subpena served upon her.The record contains no evidence in support of the allegations of the complaint that she wasimproperly laid off or refused reinstatement.iThe above findings deal only with the business of Don Juan Co., Inc., which will here-inafter be referred to as the respondent.It is deemed unnecessary to make further findingswith respectto the business of Don Juan,Inc, since the undersigned has granted a motionto dismiss the complaint as to that corporation6On April 11,1947, a petition for reorganization was filed on behalf of the respondent inthe Federal District Court for the Southern District of New York, pursuant to Section 77 Bof the Bankruptcy Act. Subsequently,the official referee entered an order providing forthe respondent to continue in business,and to have all the powers of a trustee appointedpursuant to Section 44 of the Bankruptcy Act-the debtor(respondent)to manage, operate,and conduct its business,employ employees,and to institute,prosecute,defend, adjust, orbecome party to any action or proceeding at law or in equity in any State or Federal Courtas may be necessary for the protection, maintenance, or preservation of its assets.At thehearing,the attorney for the respondent raised some question of his authority to appearfor, and to iepresent the respondent without specific authorization from the Court. It hasbeen held that the Board's power to dissipate unfair labor practices is wholly unaffectedby [such a] reorganization proceeding"as the one in which the respondent is presentlyinvolved,and that theCourt's "leave to the Board to proceed in appropriate manner" isunnecessary.N. L R. B. v. Baldwin Locomotive Works,128 F.(2d) 39, 44 (C. C. A. 3). DON JUAN CO., INC.II.THE ORGANIZATIONS INVOLVED161United Packinghouse Workers of America, CIO, District 6, and Bair Goods,Toiletries & Accessories Workers Union, Local 21906, A. F. of L., are both labororganizations admittingto membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The factual backgroundThe factory now operated by the respondent(Don Juan Co.,Inc.)was untilJune 1945,operated by a partnership doing business under the name Don JuanCompany.After the respondent took over the operation of the factory,it con-tinued to give effect to a collective bargaining agreement then in existence be-tween the A. F. of L. and the predecessor partnership.The aforesaid contract,dated June 26, 1944, was by its terms to terminate 2 years thereafter.-Upon itsexpiration,the respondent(Don Juan Co., Inc.)entered into a new agreementwiththe A.F. of t.,likewise for a term of 2 years.In March or April 1946,the CIO began to solicit members among the respond-ent's employees,and on June 11, 1946, that union filed with the Board a Petitionfor Certification of Representatives.?In early June of 1946,employees Ramona Wilkinson,Penny Holmes, andMargarta Caban Waclaveski8joined the CIO sOn or aboutJuly 12, 1946, the respondent laid off a number of employees," in-cluding Wilkinson,Holmes, and Waclaveski,on that date handing to each of thema letter stating :Due to the fact that orders we are receiving are considerable below normal,we regret that we must lay you off for the time being.When the business situation improves,you will hear from us.The respondent contends that the aforesaid lay-offswere caused bya diminu-tion during that period of the volume of orders received by it. The Board doesnot contest thebona 11desof the reason advanced by the respondenttor layingoff the aforesaid employees.The undersigned accordingly finds that Wilkinson,Holmes,and Waclaveski were laid off onor about July 12, 1946, together withother employees,for legitimate business reasons.B. The alleged disciim,natoip refusal to 9einstateWiiki,isoii,Holmes, andWaclaveskiThe Board contends that although the respondent had, in its 1a3-off notices,promised to recall Wilkinson, Holmes, and Waclaveski "when the business situa-Case No. 2-R-6694, 71 N. L R 13 734sWaclaveski was known by her maiden name, Maigarta Caban, during the period she wasemployed by the respondent.The above finding is based on the credited, uniefuted testimony of Wilkinson andHolmes, and on a stipulation with respect to WaclaveskiWilkinson testified that shejoined the CIO in early June 1946, and Waclaveski's application card for membership inthat union bears the (late, "6/4/1946 "Holmes was confused as to the exact date whenshe joinedThe undersigned infers that she joined at about the same time as the twoothers, since hei card is also dated "6/4/1946 ""The respondent employed 125 workers in May 1946; 121 in June 1946, 67 in July -1946;and 65 in August 1946. It is not clear from the record how many employees were laid offon July 12At one point Crosby testified that a total of 100 were laid off on this occasion,which testimony he later corrected by testifying that "over the preceding months we laid offa hundied employees"1 162DECISIONSOF NATIONALLABOR RELATIONS BOARDtion improves," it thereafter failed to reinstate them in its employ, althoughits business did improve to the extent that it hired new employees, and thatthe said failure to reinstate them was based on the respondent's desire to eliminateCIO adherents from among its employees, and thus to ensure the victory of theA. F. of L. in a forthcoming Board-conducted election. The respondent con-tends that it had no discriminatory motive for failing to recall these employeesto work, and that it later did reemploy two of them upon their application forreinstatement.The facts with respect to this issue are as follows :Following their affiliation with the CIO in June 1946, Wilkinson and Holmesengaged in open activities'on behalf of that union."Thus,Wilkinson solicitedmembership for the CIO among the respondent's employees, and succeeded in"signing up" several of them.On July 19 and 24, 1946, Wilkinson attended)Board hearings on the Petition for Certification of Representatives which hadbeen filed by the CIO," at the second of which Wilkinson entered an appearanceon the record on behalf of the CIOHolmes also attended the second of theaforesaid hearings, at which she sat together with the CIO representatives. Inaddition, both Wilkinson and Holmes, after they had been laid off, on severaloccasions distributed CIO literature to the respondent's employees, in front,of the respondent's plant.One of the handbills distributed to the respondent'semployees, which was passed out to the employees sometime between July 19and 24, 1946,13 was signed, "Sincerely yours, Ramona Wilkinson and Penny Holmes,for CIO Don Juan Organizing Committee."It is a fair inference from the foregoing, and the undersigned finds, thatshortly after the lay-off of July 12, 1946, the respondent learned that Wilkinsonand Holmes were active adherents of the CIO.It was stipulated that the respondent caused an advertisement to be insertedin theNew York Journal-Americanon August.22, 1946, soliciting applicationsfor employment in the respondent's plant from "girls [seeking] light, pleasantsitting-down permanent work."A similar advertisement for female employeeswas also admittedly inserted by the respondent in another New York newspaper onSeptember 9, 1946.The respondent admittedly hired new employees for itsplant during August and September 1946, because of "a slight upturn in [its]business that required additional production." 14NeitherWilkinson,Holmes,nor Waclaveski were recalled to work by the respondent.13Wilkinson, who sawthe respondent's advertisement for help on the morning of August 22, broughtit to the attention of Field Representative Ward, of the CIO, and notified himthat she had been laid off by the respondent, but had not been recalled to work,despite the fact that the respondent was advertising for new employees.There-upon Ward telephoned to General Manager Crosby, told him that "the people11There is no evidence that Waclaveski was active in the CIO, other than affiliatingwith it11On or about June 3, 1946, the respondent received a letter from the CIO, in which theCIO asserted that it represented a majority of the respondent's employees13The approximate date of the distribution is fixed by the fact that the handbillinvitesthe employees to attend a meeting "on Wednesday," at which a report is promised "on whathappened on our case at the Labor Board . . [at thefinalhearing to be held] Wednesdaymorning " The final hearing was held Wednesday, July 24, 1946. It is thus obvious thatthe leaflet was distributed shortly before July 24, and after July 19 (the date of the firsthearing), since from the tenor of the leaflet, the hearing is refeired to as being in progress.14The abovefinding isbased on the testimony of the respondent's comptroller, J. J.McLean.1sThe above finding is based on the undenied, credited testimony of Wilkinson andHolmes, andon the stipulated testimony of Waclaveski.1' DON JUAN CO., INC.163that had been laid off were raising a complaint,"and threatened to file an unfairlabor practice charge with the Board,unless the employees in question wererehired.Crosby answered that"he had some letters on his desk that he wassending out to the people."Ward then informed Wilkinson of what Crosby hadsaid, and advised her to await word from the respondent. About a week later,Wilkinson informed Ward that she had not yet been recalled to work by therespondent, and that the respondent was still advertising for help.The CIOthereupon filed an unfair labor practice charge with the Board, initiating thepresent proceeding."After investigation of the charge by a Field Examinerof the Board, and communications between that Examiner and counsel for therespondent, the respondent stated that it would be willing to rehire the com-plainingemployees if the latter were to apply for reinstatement.Wilkinson,who was advised of this fact by the CIO, thereupon telegraphed to Holmes andWaclaveski, telling them that they were to apply directly to the respondent forreemployment. In the latter part of September 1946, Wilkinson and Holmesdid apply for reinstatement in the respondent's employ, and both were rehired.Waclaveski, so far as appears in the record, made no application for reinstate-ment.At the hearing, the respondent's comptroller, J. J. McLean, testified that ifthe employees named in the complaint had applied for employment in August3946, at the time the respondent was advertising for help, the respondent wouldhave hired them.General Manager Crosby admittedly testified at the repre-sentation proceeding in Jnly 19-16, with respect to the laid-off employees, thatwhile the respondent had no fixed seniority rule, "obviously we prefer to getback workers that are known to be good rather than new workers we have noknowledgeabout," and that if the respondent's businessimproved "within six toeight weeks," the respondent would "take back" the laid-off employees. In ad-dition, the two contracts in effect between the A. F. of L. and the respondent(or its predecessor partnership), from June 26, 1944, to date, both contain 'sub-stantially identical clauses reading:If the Employer suspends work,partly or fully,he shall upon resumptionof work give employment to laid-off workers before engaging any new em-ployees.All workers must report for work within seventy-two (72) hoursafter mailing or telephoning of notice by either the Union or the Employer.It is apparent from the language of the lay-off notices received by Wilkinson,Holmes, and Waclaveski, to the effect that when the respondent's business im-proved, it would recall them to work ; from the contractual obligation upon therespondent to recall laid-off employees before hiring new ones;" and from theinformation given to the CIO by Crosby, to the effect that he was about to "sendletters" to the laid-off employees ; that the laid-off employees had reasonablegrounds to anticipate that they would be called back to work when business con-ditions improved, before new employees were hired by the respondent.Therewas, therefore, no duty on their part to apply for reinstatement in order to makeit reasonably incumbent upon the respondent to reemploy them before takingon new employees.Nor has the respondent cone forward with any explanation"The above findings are based on the undenied,credited testimony of Wilkinson andWardThe charge was filed on August 29, 1946."There is, of course,no question in a proceeding such as the present one,of enforcing theterns of a collective bargaining contract.The above reference to the terms of the contractbetiueen the respondent and the A F of L is made merely to show that the employees hadreasonable ground for awaiting 'recall by the respondent, rather than to actively apply forreinstatement 164DECISIONSOF NATIONALLABOR RELATIONS BOARDfor its failure to recall Wilkinson, Holmes,and Waclaveski.These circumstancesgive rise to a suspicion,as the Board attorney argues, that by failing to recallthe laid-off employees,and by advertising for new help,the respondent was at-tempting to eliminate CIO members from its plant.The burden of proof of es-tablishing that such,in fact, was the motivation for the respondent's failureto recall the old employees,is,however,on the Board.The undersigned is notsatisfied that the record herein goes beyond the establishment of suspiciouscircumstances.Thus, so far as the record shows,the only CIOadherents amongthe laid-off employees were Wilkinson,Holmes, andWaclaveski.And there is noshowing that the respondent was aware of the latter's CIO affiliation.There is,moreover,no proof that any of the other laid-of ,employeeswere accordedpreferen-tial treatment as compared with Wilkinson,Holmes, or Waclaveski,since, so faras is established,noneof the laid-off employees was calledback to workThus,though the respondent may be said to have been remiss in fulfilling its promises(and its contractual duty)to send for the old employees when business improved,before hiring new ones, the undersigned is of the opinion that the proof fails tosupport the allegations of the complaint that Wilkinson,Holmes, and Wacla-veski were either laid off,or refused reinstatement,becauseof theiradherence tothe CIO.The undersigned will therefore recommend that these allegations ofthe complaint be dismissed''C. The discriminatory dischargesOn or about October 9, 1946, the respondent received a letter from the A. F.of L.18 reading as follows :Please be advised that Ramona Wilkinson and Pennie Holmes have beentemporarily suspended from the above Union, and therefore are no longermembers of the Union in good standing. Consequently we must ask you,under the terms of the contract that is existing between your company andthe Union, to discharge them immediately.Failure to do so will be construed by our Union as a breach of contract andwe will be compelled to take action against your company which we sincerelyhope will not be necessaryOn October 9, 1946. Holmes was summoned to General Manager Crosby's office.and was discharged by him, being informed on that, occasion that the respondenthad "to let [her] go" because the A. F. of L demanded her discharge. On herreturn to her home that day, Holmes found a letter awaiting her, from theA. F. of L., informing her that she was charged with "creating dessension (sic)amongst the workers in endeavoring to organize dual unionism," and that shewould be "advised by the Executive Board as to date and place of trial."On orabout October 11, 1946, the respondent mailed a letter to Wilkinson, which shereceived (enclosing a copy of the A. F. of L.'s letter to the respondent demandingthe discharge of Wilkinson and Holmes) reading as follows :This is to inform you that, in view of the attached copy of the Union letterof October 8, 1946, we are forced to suspend your services temporarily.'$ In view of the above disposition of the issue of the lay-off and subsequent failure toreinstatethe three above-named employees, the undersigned does not consider it necessaryto pass herein,on the respondent's contention that the aforesaid issue isres yudicetabe-cause of the Board's holding in the representation proceeding hereinbefore referred to, thatthe laid-off employees did not retain the status of employees'nThe above-mentioned letter is dated October 8, 1946 ; the undersigned infers that it wasreceived the next day. DON JUAN CO., INC.'165Inclosed please find check for $915 covering final wages due you for Oct.7th and 8th 2°Thereafter Wilkinson never received any communication fiom the A. F. of L.The respondent justifies these discharges on the ground that the contract be-tween the respondent and the A F. of L is "a union shop contract, if not a closedshop contract," and that, consequently upon being informed by the A. F. of L.thatWilkinson and Holmes were suspended from that union, and that the A. F.of L was demanding their discharge, the respondent had no alternative but toaccede to that demand 21 In support of its contention that the contract betweenit and the A. F. of L. constitutes a "union shop contract, if not a closed shopcontract," the respondent points to the following clauses of the agreement :NINTH : The employer shall not enter into any individual contract withany member of the Union nor accept any security from any such member.The .employees of the Employer affected by this agreement shall includeall actual shop personnel in the plant, and shall only exclude office workers,executives, salesmen, head foremen, head foreladies, and supervisorylaboratory personnel.The above clauses, read together, argues the respondent, constitute a union shopor closed shop agreement.The undersigned does not agree.Clause "NINTH"above set forth, on its face does no more than forbid the respondent to enter intoindividual contracts with, or accept security from,any member of the A. F. of L.But nowhere in the contract is there to be found any language imposing uponthe employees any obligation to join or remain members of the A. F. of L., as acondition of employment by the respondent, or imposing any obligation upon therespondent to hire, or retain in its employ, only members in good standing of theA. F. of L.22The second of the two clauses above set forth, and pointed to bythe respondent, simply defines the unit of employees covered by the agreement.It is true that the contract contains a check-off provision, whereby "the Employeragrees to deduct the initiation fee, when due, and the Union dues from the wages21Although the above letter in terms informs Wilkinson that her services were being"suspended temporarily,"it is clear from the record and the undersigned finds that she wasdischarged on October 11.There is no showing that Wilkinson was ever called back towork by the respondent,and in oral argument the respondent's counsel contended that therespondent"got a letter from the union and...had to discharge them [Wilkinson andHolmes]."21The respondent also contends that it was forced to discharge Wilkinson and Holmesbecause the "practical results of not adhering to the union's demand...[would be] astrike which this employer couldn't afford or stand, and which would definitely have putit out of business at that time " This contention, even if true, does not constitute a defenseif the discharges are otherwise illegal.The Board has consistently held, and the Courtshave sustained the view that,"The Act prohibits unfair labor practices without regard tothe factorscausing them...It permits no immunity because the employer may thinkthat the exigencies of the moment require infraction of the statute."(N. L R. B v. StarPublishingCo, 97 F.(2d) 465,470 (C. C A.9)).See alsoN. L. R. B.v.Gluek BrewingCo, 144 F (2d) 847 (C C A 8).22 It is to be noted that a clause contained in the preceding agreement,which has expired,between the A. F of L. and the partnership, Don Juan Company, whose plant the re-spondent took over, which might possibly be construed to require A. F. of L membershipon the part of the employees, isomitted from the current agreementbetween the respondentand theA F of L Thatclause readEighth : The Employer agrees that when employing new workers that all new workers,to be continued, must obtain a temporary working card within one (1) week afteremployment and the Union agrees to give such new workers such cards,upon theirbeing qualified therefor.809095-49-vol 79-12 -166DECISIONS OF NATIONALLABOR RELATIONS BOARDof each employeewho is amember of the Union, and to pay such dues to theUnion monthly." (Emphasis supplied.)However, as the foregoing clauseclearly states, it relates only to employees who are members of the A. F. of L.,-and can by no stretch of the imagination be construed as imposing an obligationupon employees of the respondent to join the A. F. of L. or to remain members-thereof.On the basis of the entire record, the undersigned concludes and finds that thecontract in effect between the respondent and the A. F. of L. in no,way,-requires,as a condition of employment by the respondent, membership in the A. F. of L.on the part of the respondent's employees, and that the said contract is therefore-neither a "closed shop" nor a "union shop" agreement. That being so, therespondent's discharge of Wilkinson and Holmes, at the demand of the A. F. of_L., on the ground that the said employees had ceased to be members in good stand-- ing of that union, is in clear violation of Section 8 (3) of the Act.In view-of the basis upon which the undersigned makes the foregoing finding, it is not-felt necessary to pass herein on the Board counsel's argument that even if 'a'-closed-shop contract were in effect between the respondent and the A. F. of L.,the discharge of Wilkinson and Holmes would not, in the circumstances of thiscase, be justified, in view of the Board's decision inMatter of Rutland Court,.Owners, Inc.,44 N. L. R. B. 587.On the basis of all the foregoing, the undersigned concludes and finds that therespondent, by its discharge of Ramona Wilkinson on or about October 11, 1946,and of Penny Holmes, on or about October 9, 194(1, discriminated in regard to-their hire and tenure of employment, thereby discouraging, membership in theCIO and encouraging membership in the A. F. of L., and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed in Section7 of the Act .14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,23 Section 8 (3) defines as an unfair labor practice discrimination by an employer "inregard to hire or tenure of employment or any term or condition of employment to encoul-_age or discourage membership in any labor organization;Provided,that nothing in thisAct shall preclude an employer from making an agreement with a labor organization . . .to require, as a condition of employment, membership therein, if such labor organization isthe representative of the employees as provided in Section 9 (a), in the appropriate collec-tive bargaining unit covered by such agreement when made "24 Section 8 (b) (2) of the Labor Management Relations Act, 1947, which is presently ineffect,makes it an unfair labor practice for a labor organization or its agents "to cause orattempt to cause an employer to discriminate against an employee in violation of subsec-tion (a) (3) or to discriminate against any employee with respect to whom membership insuch organization has been denied or terminated on some grounds other than his failure totender the periodic dues and the initiation fees uniformly required as a condition of acquir-ing or retaining membership "Were the aforesaid statute in effect at the time of theevents herein discussed, it is clear that the A F of L , as well as the respondent, would beguilty of committing unfair labor practicesHowever, the events herein dealt with occurredin October of 1946, prior to enactment of the Labor Management Relations Act, 1947, andSection 102 of that Act reads as followsNo provision of this title shall be deemed to make an' unfair labor practice any actwhich was performed prior to the date of the enactment of this Act which did notconstitute an unfair labor practice prior thereto . . .The undersigned therefore concludes that the A. F. of L should not be held to have com-mitted an unfair labor practice by its suspension of Wilkinson and Holmes from membership(though they were paid-up in dues) nor by its demand on the respondent for their discharge. DON JUAN CO., INC.167Have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engagedin certainunfair labor practiceswithin the meaning of the Act, it will be recommended that it ceaseand desisttherefrom and take certain affirmative action which theundersigned finds willeffectuate the policies of the Act.It has been found above that the respondent's dischargeof RamonaWilkinsonand Penny Holmes constituted unfair labor practices under the Act. It willtherefore be recommended that the respondent reinstate Wilkinson to her formeror a substantially equivalent position,25 without prejudice to her seniority andother rights and privileges. It will also be recommended that the respondentmake her whole for any loss of pay she may have suffered by reason of therespondent's discrimination against her by payment to her ofa sum of moneyequal to the amount she would have earned as wages from the dateof her dis-charge from the respondent's employ, to the date of the respondent's offer ofreinstatement, less her netearningsduring the said period.Holmes testified at the hearing that she did not desire reinstatement to therespondent's employ because she then had "a job and [was] perfectly satisfied withthe one [she had]." It will therefore not be recommended that the respondentoffer Holmes reinstatement.The undersigned will, however, recommend that therespondent make her whole for any loss of pay she may have suffered- by reasonof the respondent's discrimination against her by paying hera sumofmoneyequal to the amount she would have earned as wages during the period from thedate of the discrimination against her to the date on which she secured -the jobshe held at the time of the hearing.2It will also be recommended that the respondent post appropriate notices to itsemployees in connection with the foregoingUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Packinghouse Workers of America, CIO, District 6, and Hair Goods,Toiletries and Accessories Workers Union, No 21906, A. F. of L., are both labororganizationswithin the meaning of Section 2 (5) of the Act2.By discriminatingin regard to the hire and tenure of employmentof RamonaWilkinson and PennyHolmes,thereby discouraging membership in United Pack-inghouseWorkers of America, CIO, District 6, and encouragingmembership inHair Goods, Toiletries and Accessories Workers Union, No. 21906, A. F. of L., therespondent has engaged in and isengaging in unfair labor practiceswithin the,meaninbof Section 8 (3) of the Act.25 In accordance with the Board's consistent interpretation of the team, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, Salt Juan,PuertoRico,Branch,65 N L R B 827.26 SeeMatter of Crossett Lumber Co ,8 N L R. B 440, 497-49821 SeeMatter of Kopman-Woracek Shoe Mfg.Co , 66 N L R. B 789, 800. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By said acts,the respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andhas engaged in, and is engaging in, unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpractices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Don Juan Co., Inc., New York, New York,its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Packinghouse Workers of America,CIO, District 6, or any other labor organization of its employees, and encourag-ing membership in Hair Goods, Toiletries, and Accessories Workers Union, No.21906, A. F. of L., or any other organization of its employ ees, by discharging orin any other manner discriminating in regard to the hire or tenure of employ-ment or any term or condition of employment of any of its employees.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Ramona Wilkinson immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice to her seniorityand other rights and privileges ;(b)Make whole Ramona Wilkinson and Penny Holmes for any.loss of paythey may have suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to the amount deter-mined in the manner set forth in the section entitled, "The remedy," above;(c)Post immediately at its plant in New York, New York, copies of the noticeattached hereto marked, "Appendix A." Copies of said notice, to be furnished bythe Regional Director for the Second Region, after being signed by the respond-ent's representative, shall be posted immediately by the respondent upon re-ceipt thereof and maintained by it for at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent committed unfair labor practices by laying off or thereafterfailing to reinstate Ramona Wilkinson, Margarta Caban Waclaveski, and PennyHolmes.It is further recommended that, unless on or before ten (10) clays from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case to DON JUAN CO., INC.169the Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other 'part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85As further provided in said Sec-tion 203 46, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings; conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposesISADORE GREENBERG,Trial Examiner.Dated September 9, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED PACKINGHOUSE WORKERSOF AMERICA, CIO, DISTRICT 6, or any other labor organization of our em-ployees, or encourage membership in HAIR Goons, TOILETRIES AND ACCESSORIESWORKERS UNION, No. 21906, A. F. OF L., or any other labor organization ofour employees, by discharging or in any manner discriminating in regardto the hire or tenure of employment of any of our employees.WE WILL OFFER to Ramona Wilkinson full and immediate reinstatementto her former or a substantially equivalent position, without prejudice toany seniority or other rights or privileges previously enjoyed, and makeRamonaWilkinsonandPenny Holmeswhole for any loss of pay suffered as a result of the discrimination.DON JUAN CO., INC.,Employer.By -------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.